ACTION by UNANIMOUS WRITTEN CONSENTof theBOARD of DIRECTORS of TRIANGLE MULTI-MEDIA LIMITED. INC. August 17, 2007 The undersigned being all of the members of the Board of Directors of TRIANGLE MULTI-MEDIA LIMITED INC., a Washington corporation (the "Company"), hereby take the following actions pursuant to the Laws of the State of Washington and adopt the following resolutions by written consent in lieu of a meeting, effective as of August 17, 2007: WHEREAS.Pursuant to the Laws of the State of Washington and the Company's Bylaws, the Board of Directors has the power to amend the Company's Articles of Incorporation; and WHEREAS, the Board of Dirertors has determined it to be in the best interest of the Compnay and its stockholders to amendand restate the Company's Articles of Incorporation in their entirety, NOW THEREFORE, BE IT RESOLVED, that the Amended and Restated Articles of Incorporation of the Company, in the form attached hereto asExhibit A. are hereby adopted and approved as the Article of incorporation of the Company. RESOLVED FURTHER, that the officers of the Company are hereby authorized to execute all documents and to takeany other actionasmay be necessary or advisableto carry outthe above resolution. RESOLVED FURTHER, that all acts and deeds heretofore done by any officer or director of the Companyintended to carry out theintent of the foregoing resolutions are hereby ratified and approved. IN WITNESS WHEREOF, THE UNDERSIGNED. ALL OF THE MEMBERSOF THE BOARD OF DIRECTORS OF THE COMPANY, HEREBY EXECUTE THIS UNANIMOUS WRITTEN CONSENT AS OF THIS 17TH DAY OF AUGUST, 2007. DIRECTORS Amended and Restated Bylaws of TRIANGLE MULTI-MEDIA LIMITED, INC. (Adopted August 17, 2007) ARTICLE 1:Identification, Records, Seal and Fiscal Year Section 1.01.Name.The name of the Corporation is TRIANGLE MULTI-MEDIA LIMITED, INC. (the “Corporation”). Section 1.02.Place of Keeping Corporate Books and Records.The Corporation shall keep and maintain at its principal office, or at such other place or places within or without the State of Washington as may be provided, from time to time, by the Board of Directors of the Corporation (the “Board”), a copy of (a) its Articles of Incorporation and all amendments thereto currently in effect (the “Articles”);(b) its Bylaws and all amendments thereto currently in effect (the “Bylaws”); (c) minutes of all meetings of the Board and of each committee, and records of all actions taken by the Board and by each committee without a meeting;(d) minutes of all meetings of the stockholders of the Corporation (the “Stockholders”) and records of all actions taken by the Stockholders without a meeting; (e) a record of the Stockholders in a form that permits preparation of a list of the names and addresses of all the Stockholders, in alphabetical order by class of shares, stating the number and class of shares held by each Stockholder; and (f) accounting books and other records of its business or properties as may be necessary or advisable.All of the records of the Corporation described in this Section shall be maintained in written form or in another form capable of conversion into written form within a reasonable time. Section 1.03.Seal.The Board may designate the design and cause the Corporation to obtain and use a corporate seal, but the failure of the Board to designate a seal or the absence of the impression of the corporate seal from any document does not affect in any way the validity or effect of such document. Section 1.04.Fiscal Year.The fiscal year of the Corporation shall end at such time as the Board shall determine.In the event the Board shall not make such a determination, the fiscal year of the Corporation shall be the fiscal year adopted in the first federal income tax return of the Corporation. ARTICLE 2:Shares Section 2.01.
